[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court finds that the defendants are liable to the plaintiff for the services received at the hospital on May 31, 1994 through June 2, 1994. The plaintiff has proved the allegations of its complaint.
In light of the fact that the plaintiffs made payments towards the outstanding bill and that there was insufficient evidence as to the date demand was made upon the plaintiffs prior to suit for full payment of the bills, the court awards no interest under General Statutes § 37a-3a. Patron v.Konover, 35 Conn. App. 504, 517-18 (1994). CT Page 7728
Judgment may enter in favor of the plaintiff in the amount of $4,939.79 plus attorney's fees of $740 plus costs.
DiPentima, J.